Peh CüRiam.
The plaintiff sought relief under G.S. 50-16. Her complaint states a cause of action for abandonment and failure to support under that section. Rule 4(a).,.Rules of Practice in the Supreme Court (242 N.C. 766) permits appeal neither from an order on a motion to strike nor from an order overruling a demurrer, unless for misjoinder of parties and causes. However, the defendant had the right to prosecute his appeal from the order allowing alimony. The record fails to show merit in the appeal.
Affirmed.